Title: To Benjamin Franklin from Pierres, 3 November 1783
From: Pierres, Philippe-Denis
To: Franklin, Benjamin


          
            Monsieur
            Paris 3 9bre. 1783.
          
          J’ai l’honneur de vous adresser les Essais dont je vous ai parlé & que j’avois oublié de vous faire passer par ma derniere Lettre. Vous voudrez bien les faire rendre au porteur sous envelope.
          J’y joins un Essai d’Impression en Or que je viens de faire les fêtes. Je vais faire un second Essai & j’espere que je réussirai mieux.
          Je m’empresserai de vous faire part de mes differens pas dans la Carriere que je parcours; c’est un hommage que je vous dois & que je me feroi un plaisir de vous rendre.
          Je suis avec un respect infini, Monsieur, Votre très humble & très obeissant serviteur
          
            Pierres
            M. franklin.
          
        